


109 HR 5652 IH: To amend the African Development Foundation Act to

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5652
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Ms. Lee (for herself
			 and Mr. Fortenberry) introduced the
			 following bill; which was referred to the Committee on International
			 Relations
		
		A BILL
		To amend the African Development Foundation Act to
		  redesignate the name of the Foundation, to increase funding for the mission of
		  the Foundation, and to increase the powers of the Foundation.
	
	
		1.Short titleThis Act may be cited as the African
			 Development Foundation Act of 2006.
		2.FindingsCongress finds the following:
			(1)The African Development Foundation is
			 uniquely promoting sustainable community-based solutions to economic and social
			 development and is effectively supporting the development of African-owned
			 small enterprises as engines of growth and sources of income and employment for
			 the poor.
			(2)The African
			 Development Foundation’s programs advance United States interests in Africa and
			 are in high demand across the continent, as evidenced by $20 million in host
			 country contributions.
			(3)The Office of
			 Management and Budget has determined the African Development Foundation to be a
			 fully effective agency after assessing its program performance.
			(4)The African Development Foundation is the
			 only United States Government agency working directly at the grassroots level,
			 supporting African-designed and African-driven solutions to economic and social
			 problems. The African Development Foundation enables individuals and groups to
			 get out of poverty by putting their own ideas to work, instead of someone
			 else’s.
			(5)In 2005, African Development Foundation
			 investments across Africa created more than 110,000 jobs for poor Africans and
			 generated $70 million in gross revenues for enterprises. Almost 65 percent of
			 micro and small entrepreneurs assisted by the African Development Foundation
			 were women.
			(6)African Development Foundation-assisted
			 groups had $35 million in export sales in 2005. For example, in Tanzania, the
			 African Development Foundation is helping several thousand small sugar cane
			 producers improve their income. Mtibwa Sugar has increased its gross export
			 revenues by 423 percent over the past three years, from US$1.188 million during
			 fiscal year 2002 to US$5.034 million in fiscal year 2005. In the Ruembe
			 Outgrowers Association, sugar cane yields per hectare are up 30 percent and
			 cumulative export sales stand at US$4.7 million. The number of participating
			 cane farmers has increased by 50 percent since project inception and the income
			 of the 1440 growers has almost doubled as a consequence of investment by the
			 African Development Foundation.
			(7)The African Development Foundation is
			 supporting African solutions to prevent HIV/AIDS and to reduce its impact on
			 families and communities. For example, in Swaziland, where almost 40 percent of
			 adults are infected with the AIDS virus, the African Development Foundation is
			 improving nutrition and providing income-generating opportunities for widows
			 and orphans by helping them produce and market vegetables, in Ghana, the
			 African Development Foundation funded the training of almost 1500 youth who
			 conducted peer counseling on HIV/AIDS to more than 200,000 young people, in
			 Plateau State, Nigeria, the African Development Foundation funded a pilot
			 program to adapt and extend a faith-based life skills training program in the
			 public secondary schools in which approximately 500 teachers were trained in
			 the new curriculum and more than 25,000 students received year-long training,
			 and in Tanzania, the African Development Foundation has experimented with
			 supporting schemes that extend micro-credit to people living with HIV/AIDS,
			 enabling them to start informal businesses and undertake income-generating
			 activities.
			(8)The work of the African Development
			 Foundation is a powerful example of the goodwill of the American people, and it
			 is one of the most effective foreign assistance programs of the United
			 States.
			3.Amendments to
			 African Development Foundation Act
			(a)Redesignation
				(1)In
			 generalSection 503(a) of the
			 African Development Foundation Act (Public Law 96–533; 22 U.S.C. 290h–1(a)) is
			 amended by striking African Development
			 Foundation and inserting United States African
			 Development Foundation.
				(2)ReferenceAny
			 reference to the African Development Foundation in any law, rule, regulation,
			 certificate, directive, instruction, or other official paper in force on the
			 date of the enactment of this Act shall be deemed to be a reference to the
			 United States African Development Foundation.
				(b)Funding for
			 grants and loans
				(1)LimitationSubsection
			 (a) of section 505 of such Act (22 U.S.C. 290h–3) is amended—
					(A)in paragraph (1),
			 by inserting (including small enterprises, producer associations, and
			 cooperatives) after entity; and
					(B)in paragraph
			 (2)—
						(i)by
			 striking The total and inserting Except as provided in
			 this paragraph, the total;
						(ii)by
			 striking $250,000 and inserting $400,000;
			 and
						(iii)by
			 adding at the end the following new sentence: The funding limitation
			 specified in this paragraph may be exceeded only in exceptional circumstances
			 upon approval of the Board of the Directors and notification to
			 Congress..
						(2)Use of
			 fundsSubsection (b) of such section is amended, in the second
			 sentence, by inserting before the period at the end the following: ,
			 including supporting projects which benefit the poor.
				(3)RecipientsSuch
			 section is amended by adding at the end the following new subsection:
					
						(c)To be eligible to
				receive grant, loan, or loan guarantee under this section, a small enterprise
				referred to in subsection (a) shall satisfy the following requirements:
							(1)Ownership is
				predominantly vested in one or more individuals who are indigenous to Africa
				and who are representative and knowledgeable of, and with a track record of
				responding to, the needs and aspirations of the poor.
							(2)Management and
				daily business operations of the entity are controlled by one or more
				individuals who are indigenous to
				Africa.
							.
				(c)Powers of the
			 FoundationSection 506(a)(5) of such Act (22 U.S.C. 290h–4(a)) is
			 amended by inserting including providing technical assistance to
			 eligible recipients described in section 505(a)(1), after
			 situated,.
			(d)Basic pay and
			 hiring authoritiesSubsection (d) of section 507 of such Act (22
			 U.S.C. 290h–5) is amended—
				(1)in
			 paragraph (1), in the second sentence, by striking level IV of the
			 Executive Schedule under section 5315 of title 5 and inserting
			 level II of the Executive Schedule under section 5313 of title 5, United
			 States Code;
				(2)in paragraph (2),
			 by adding at the end the following new sentence: Such experts and
			 consultants may be employed without regard to section 5373 of such
			 title.; and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)Of the individuals
				employed by the Foundation, not to exceed four such individuals may be
				appointed, compensated, or removed without regard to the civil service laws and
				regulations. No individual appointed may receive a rate of pay that exceeds the
				rate for senior level positions under section 5376 of title 5, United States
				Code. An employee of an agency serving in a career, career conditional, or
				non-temporary excepted service position who is appointed by the Foundation
				shall be entitled, on termination of such appointment for any reason other than
				for the misconduct or delinquence of such employee, to be reinstated in such
				employee’s former position or a position of similar seniority and pay in the
				same
				agency.
						.
				
